Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered October 2, 1995, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of promoting prison contraband in the first degree. His sentence was in full accordance with both the plea agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.